


110 HR 4291 IH: North Country National Scenic Trail

U.S. House of Representatives
2007-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4291
		IN THE HOUSE OF REPRESENTATIVES
		
			December 5, 2007
			Mr. Oberstar
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To revise the authorized route of the North Country
		  National Scenic Trail in northeastern Minnesota to include existing hiking
		  trails along Lake Superior’s north shore and in Superior National Forest and
		  Chippewa National Forest, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 North Country National Scenic Trail
			 Route Adjustment Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)The North Country National Scenic Trail,
			 although only approximately half completed, provides outstanding outdoor
			 recreation experiences to United States citizens and visitors to the United
			 States.
			(2)The North Country
			 National Scenic Trail is an outstanding example of the recreation opportunities
			 that can be provided through a partnership of Federal, State, and local
			 governments, private nonprofit trail organizations, individual volunteers, and
			 landowners.
			(3)Modern, digital
			 measuring equipment indicates that when construction is completed on the
			 currently authorized route, the actual length of the trail will be
			 approximately 4,200 miles, rather than the 3,200 miles estimated at the time of
			 authorization in 1980.
			(4)The currently
			 authorized route in Minnesota going westward from the vicinity of Duluth to the
			 Chippewa National Forest is not feasible because most of the land between these
			 points is tamarack swamp.
			(5)More than 300
			 miles of existing and planned hiking trails extend northeastward from the
			 vicinity of Duluth to the vicinity of Grand Portage, and then westward to the
			 vicinity of Ely. These trails are the Superior Hiking Trail, Border Route
			 Trail, and Kekekabic Trail.
			(6)The Superior Hiking Trail, Border Route
			 Trail, and Kekekabic Trail would serve as an excellent route for the North
			 Country National Scenic Trail in northeastern Minnesota, in lieu of the current
			 route, and would take hikers through outstanding northern scenery that truly
			 epitomizes the “North Country”.
			(7)The length of new
			 trail construction to connect these routes to the existing authorized trail in
			 the Chippewa National Forest is approximately the same as the length of trail
			 construction that would have been required along the currently authorized
			 route.
			(8)Public input
			 during a route assessment study conducted by the National Park Service
			 demonstrated that there is broad support among affected public agencies,
			 private trail organizations, and Minnesota citizens for making this change in
			 the authorized route.
			(9)This new route would increase the length of
			 the North Country National Scenic Trail by approximately 400 miles, resulting
			 in a revised estimate of the length of a completed North Country National
			 Scenic Trail of approximately 4,600 miles.
			3.Route
			 reauthorizationSection
			 5(a)(8) of the National Trails System Act (16 U.S.C. 1244(a)) is amended to
			 read as follows:
			
				(8)The North Country
				National Scenic Trail, a trail of approximately forty-six hundred miles,
				extending from eastern New York State to the vicinity of Lake Sakakawea in
				North Dakota, following the approximate route depicted on the map identified as
				North Country National Scenic Trail, Authorized Route, dated
				February 16, 2005, and numbered 649/80,002. The map shall be on file and
				available for public inspection in the office of the Director, National Park
				Service, Washington, District of Columbia. The trail shall be administered by
				the Secretary of the
				Interior.
				.
		
